Title: To Thomas Jefferson from John Tyler, 30 January 1801
From: Tyler, John
To: Jefferson, Thomas



Sir;
Green-Way Jany 30th 1801

I beg leave to recommend to your Notice Mr Saml Tyler my Nephew who anxious as I am and as all true Republicans are to witness the change of sentiment in the people by your promotion to the high and responsible office of President has visited the Fœderal City to join in the Genl. Joy.I have not the vanity to suppose you bestow a thought on me while engaged in the great duties of your public office; Yet I can not but believe from the knowledge I have of your philanthropy but that you will condescend to receive this Letter as an indubitable evidence of my great regard for your person and character, and therefore will readily excuse the liberty I have taken in obtruding it on you.
Circumstanced as our Country is, I feel how very painful a Preeminence you are exalted to—The envy and bitter malice of an aristocratic Junto and the inveteracy of an English Faction you will no doubt experience, but you will have the heart of Philosophers and Men of Science, and above all the confidence and respect (short of Idolatry) of the republican World, which I hope will always afford you consolation in the most trying exigencies. That you may long live the ornament of our Country, the Friend to Liberty, and the firm supporter of our great Charter is the ardent wish and prayer of Your most obedient,
Huml: Sevt.

John Tyler

